Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Cookie’s DME, Inc.,
(Supplier No.: 6367990001),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-455
Decision No. CR2915

Date: August 30, 2013

DECISION

Petitioner, Cookie’s DME, Inc., appeals the Centers for Medicare & Medicaid Services’
(CMS’s) decision to revoke its Medicare supplier number and billing privileges. For the
reasons set forth below, I sustain CMS’s determination to revoke the Medicare supplier

number of Petitioner.

I. Background

Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, prosthetics, orthotics and supplies (DMEPOS). In a letter dated October 19,
2012, National Supplier Clearinghouse (NSC), a Medicare contractor, notified Petitioner
that its supplier number would be revoked retroactive to August 28, 2012. CMS Exhibit
(Ex.) 2, at 1. The notice letter stated that the basis for the revocation was that Petitioner
was in violation of 42 C.F.R. § 424.57(c)(7) and 42 C.F.R. § 424.535(a)(5)(ii) because it
was closed during posted hours of operation on July 31, 2012 and August 28, 2012, when
a site surveyor attempted to complete site inspections to verify Petitioner’s compliance
with supplier standards. CMS Ex. 2, at 2. The notice letter also stated that Petitioner was
barred from re-enrolling in the Medicare program as a supplier for two years from the
effective date. CMS Ex. 2, at 1.

Petitioner timely requested a reconsidered determination and on December 18, 2012, the
earing officer issued an unfavorable decision and upheld the revocation. CMS Ex. 4.
Petitioner timely requested a hearing with the Civil Remedies Division of the
Departmental Appeals Board. On February 25, 2013, I issued an Acknowledgment and
Pre-Hearing Order (Order). Pursuant to that Order, CMS filed a Motion for Summary
Judgment (CMS Br.), along with five exhibits. Petitioner also filed a Motion for
Summary Judgment (P. Br.), along with two unmarked exhibits, which I now mark as
Petitioner’s Exhibits (P. Exs.) 1 and 2.

By letter dated May 30, 2013, I denied the parties’ motions for summary judgment.

I explained that I was unable to resolve the matter based on the record before me and
instructed that this matter must be resolved through a full hearing. I gave the parties the
option of holding a hearing via video teleconference or by deciding the case on its merits
based on the written record, including any additional documents and written arguments
the parties wished to proffer. On June 12, 2013, the parties advised that they agreed that
this case be submitted on the written record. On June 21, 2013, CMS proffered Ex. 6 and
on June 27, 2013, Petitioner submitted six unmarked exhibits, which I now mark as

P. Exs. 3-8. In the absence of objection from either party, I admit all the proffered
exhibits, CMS Exs. 1-6 and P. Exs. 1-8, into the record. I issue this decision on the full
written record.

Il. Applicable Law

Pursuant to section 1834(j)(1)(A) of the Social Security Act, a DMEPOS supplier may
not be reimbursed for items provided to an eligible Medicare beneficiary unless the
supplier has a supplier number issued by the Secretary of the U.S. Department of Health
& Human Services. To receive a supplier number, a DMEPOS supplier must meet and
maintain each of the supplier enrollments standards set forth in 42 C.F.R.

§§ 424.57(c)(1)-(30). Among other things, a DMEPOS supplier must maintain a physical
facility on an appropriate site which is in a location that is accessible to the public, staffed
during posted hours of operation, and maintained with a visible sign and posted hours of
operation. 42 C.F.R. §424.57(c)(7). Also, a DMEPOS supplier must permit CMS or its
agent to conduct on-site inspections to determine supplier compliance with each of the
enrollment standards. 42 C.F.R. § 424.57(c)(8). CMS will revoke a currently-enrolled
Medicare supplier’s billing privileges if CMS or its agent determines that the supplier is
not in compliance with any supplier enrollment standard. 42 C.F.R. § 424.57(d); see also
1866I1CPayday.com, DAB No. 22839, at 13 (2009) (“[F]ailure to comply with even one
supplier standard is a sufficient basis for revoking a supplier’s billing privileges.”).
In addition, if an on-site visit reveals that a supplier is no longer operational, or otherwise
fails to meet one of the supplier standards, CMS may revoke the supplier’s Medicare
billing privileges. 42 C.F.R. § 424.535(a)(5)(ii). A provider or supplier is operational if
it “has a qualified physical practice location, is open to the public for the purpose of
providing health care related services, is prepared to submit valid Medicare claims, and is
properly staffed, equipped, and stocked . . . to furnish these items or services.” 42 C.F.R.
§ 424.502. The effective date of revocation is the date CMS determines the supplier was
no longer operational. 42 C.F.R. § 424.535(g). Suppliers who have had their billing
privileges revoked “are barred from participating in the Medicare program from the
effective date of the revocation until the end of the re-enrollment bar,” which is “a
minimum of | year, but not greater than 3 years depending on the severity of the basis for
revocation.” 42 C.F.R. § 424.535(c).

Til. Issue

The issue before me is whether CMS had a legitimate basis to revoke Petitioner’s
Medicare supplier number.

IV. Findings of Facts and Conclusions of Law

A. CMS had a legitimate basis to revoke Petitioner’s Medicare supplier number
when its surveyor found Petitioner’s facility was not staffed and accessible
during two attempted site inspections on July 31, 2012 and August 28, 2012.

Suppliers must maintain physical facilities that are “accessible and staffed during posted
hours of operation.” 42 C.F.R. § 424.57(c)(7)(i)(C). In addition, suppliers must permit
CMS or its agents to conduct on-site inspections to determine the supplier’s compliance
with the regulatory standards. 42 C.F.R. § 424.57(c)(8). Petitioner was a DMEPOS
supplier that participated in the Medicare program. Petitioner’s posted hours of operation
were Monday through Friday, 9:00 a.m. through 5:00 p.m. CMS Ex. 5, at 1. On July 31,
2012, at 9:34 a.m., an NSC site surveyor attempted to inspect Petitioner’s facility,

but found it closed and no one there. CMS Ex. 1, at 4, 9. Petitioner explains that its
employee left the office to assist the owner with a flat tire, but transferred the telephones
to an answering service and left a note on the door that included contact numbers. P. Br.
at 4. Thus, there is no dispute that Petitioner’s facility was not open and accessible
during its posted hours of operation and that the surveyor was unable to conduct a site
inspection at the time of the first visit.

The surveyor attempted a second site visit on August 28, 2012, but, according to the
surveyor, Petitioner’s facility was again closed. CMS Ex. 6, at 1. On this date, however,
there was someone at Petitioner’s facility. According to the surveyor, there was a man
“just hanging around the office.” CMS Ex. 6, at 1. The surveyor states that she asked the
man whether anyone was at Petitioner’s facility, he stated no and offered to call the
owner. CMS Ex. 6, at 1. In the site visit report, the surveyor’s notes do not indicate the
presence of the man with whom she spoke, but indicates that the office was locked and
no one was there. CMS Ex. 1, at 9. The surveyor took pictures of Petitioner’s facility,
including a note on the door stating, “OUT IN THE FIELD MAKING DELIVERIES”
and providing a phone number for assistance. CMS Ex. 5, at 4.

Petitioner’s version of the second visit varies, but only slightly. Petitioner states that the
person present at the time of the second site visit was an employee who has been
continually employed by Petitioner since 2009. P. Br. at 6. According to Petitioner, its
employee greeted two individuals (which Petitioner assumes were the surveyors), stated
ie was the only one there and offered to call the owner. P. Br. at 5; P. Ex. 3, at 1.
Petitioner surmises that “[the surveyors] thought [the employee] was merely a yard boy
and not the current staff.” P. Br. at 6; see also Request for Hearing (RFH) at 2.
Petitioner states that the employee performs several job duties, which include opening the
office and transferring calls. RFH at 1. In support of this contention, Petitioner submits
the employee’s 1040 tax forms for 2010 and 2011 (P. Exs. 5 and 6) and W-2s for 2009
through 2012 and a 1099-MISC form for 2012 (P. Ex. 7). In addition, Petitioner submits
various training documents and an employee acknowledgment form, signed and dated for
various dates in 2012. P. Ex. 8. Finally, Petitioner acknowledges the sign stating that
Petitioner was in the field making deliveries was visible, but states the employee was
nevertheless physically present. P. Br. at 6.

The essential question before me is whether the employee’s presence outside the
Petitioner’s facility, not engaged in activities obviously related to the operation of the
facility and in the absence of self-identification as an employee authorized to conduct
Petitioner’s business, is sufficient to meet the requirement that Petitioner be accessible
and staffed during posted hours of operation. I conclude that it does not. For a supplier
to be “operational,” it must be “open to the public for the purpose of providing health
care related services . . . and [be] properly staffed . . . to furnish these services.”

42 C.F.R. § 424.502. “The requirement that a supplier be open at all times during normal
business hours reflects CMS’s determination that a supplier be available to beneficiaries
to meet their needs and to alleviate their medical conditions.” A to Z DME, LLC, DAB
CR1995, at 6 (2009), aff'd A to Z DME, LLC, DAB No. 2303 (2010). If the employee at
issue in this case was indeed able and permitted to provide health care related services
and conduct business on Petitioner’s behalf, then I am at a loss as to why he would not
identify himself as such. Instead, by both accounts, the employee stated no one was in
the facility and offered to call the owner. In addition, there was a sign on Petitioner’s
door stating Petitioner was out in the field making deliveries and provided a telephone
number “for assistance.” CMS Ex. 5, at 4. The sign directing visitors to the facility to
call for assistance, coupled with the employee’s conduct supports the conclusion that
Petitioner’s facility was not accessible and staffed during its posted hours of operation at
the time of the second attempted site visit.

Nor does the evidence provided by Petitioner warrant an opposite conclusion. The tax
documents provided by Petitioner shows that this person was indeed employed by it in
some capacity. As previously stated, however, the question is whether the employee was
one who could provide services to Medicare beneficiaries and perform Petitioner’s
business, or someone employed in some other capacity and who was merely present. The
training documents provided by Petitioner relate to first aid, infection control, and abuse
and neglect, and they are all signed and dated by the employee at issue. See P. Ex. 8.
Notably these documents are all dated for various dates in 2012, including an employee
acknowledgment form dated for March 14, 2012. P. Ex. 8, at 13. Ifthe employee at
issue was trained and employed since 2009, then Petitioner conspicuously fails to provide
evidence of such. In addition, other than the employee’s signatures and dates there are no
other markings, such as markings for correctness that support the reliability of the
documents. Thus, I do not find the training documents credible. I also note that while
Petitioner provided an affidavit from the employee at issue, the employee fails to attest to
his specific job duties and functions. See P. Ex. 3. The central issue in this case is the
employee and his role at Petitioner’s facility, that employee’s failure to state with
specificity in what capacity he works cuts against the conclusion that his presence on
August 28, 2012 rendered the facility open, accessible and staffed. I find that the record
does not support Petitioner’s contention that its facility was accessible and staffed at the
time of the second visit as required by the regulations and, therefore, that CMS had a
legitimate basis to revoke Petitioner’s supplier number.

V. Conclusion

For the foregoing reasons, I find that Petitioner was not operational when it was not open
and accessible at the time of the two attempted site visits during Petitioner’s posted hours
of operation. Therefore, I sustain the revocation of Petitioner’s supplier number,
effective August 28, 2012. Accordingly, Petitioner is barred from re-enrolling for two
years from the effective date of its revocation.

/s/
Richard J. Smith
Administrative Law Judge

